          Case 3:19-cv-03963-RS Document 19 Filed 07/23/20 Page 1 of 4



 1   MICHAEL N. WESTHEIMER, SBN 178938
     michael.westheimer@ogletree.com
 2   LISA M. BOWMAN, SBN 253843
     lisa.bowman@ogletree.com
 3   OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
     Steuart Tower, Suite 1300
 4   One Market Plaza
     San Francisco, CA 94105
 5   Telephone: 415.442.4810
     Facsimile: 415.442.4870
 6
     Attorneys for Defendant
 7   INSULATION DISTRIBUTORS, INC.
 8
                                  UNITED STATES DISTRICT COURT
 9
                                 NORTHERN DISTRICT OF CALIFORNIA
10

11   RASHID MAKER, individually and as a          Case No. 3:19-cv-03963-RS
     representative of other similarly situated
12   aggrieved employees,
13                  Plaintiff,                    STIPULATION AND ORDER RE:
                                                  REQUEST FOR 45-DAY CONTINUANCE
14          vs.                                   OF ORDER TO SHOW CAUSE HEARING
15
     INSULATION DISTRIBUTORS, INC.,
16
                    Defendant.
17

18

19

20

21

22

23

24

25

26

27

28

                                                 1                   Case No. 3:19-cv-03963-RS
              JOINT STIPULATION AND ORDER RE: CONTINUANCE OF OSC HEARING
         Case 3:19-cv-03963-RS Document 19 Filed 07/23/20 Page 2 of 4



 1                                             STIPULATION
 2        Plaintiff Rashid Maker (“Plaintiff”) and Defendant Insulation Distributors, Inc.
 3   (“Defendant”) (collectively, the “Parties”), acting through their respective counsel, submit the
 4   following stipulation and mutual request:
 5        WHEREAS, on June 17, 2020, the Parties submitted a joint report informing the Court that
 6   the case settled, and that the parties would submit a filing to this effect within the next 30 days;
 7        WHEREAS, on June 18, 2020, this Court issued a Standby Order of Dismissal (“Standby
 8   Order”), directing the Parties to file a Stipulation of Dismissal by July 23, 2020, or appear at an
 9   Order to Show Cause hearing on July 30, 2020;
10        WHEREAS, the Parties finalized a settlement but have not been able to complete its terms
11   within the time-frame provided in order to file a dismissal, and accordingly, mutually request a
12   45-day continuance of the Standby Order:
13        NOW THEREFORE, the Parties hereby stipulate and mutually request that the Court grant
14   a 45-day continuance of the Standby Order’s deadline to file a Stipulation of Dismissal currently
15   set for July 23, 2020, and the Order to Show Cause Hearing currently scheduled for 1:30 p.m. on
16   July 30, 2020.
17          IT IS SO STIPULATED.
18   DATED: July 23, 2020                          LAW OFFICES OF DANIEL WELTIN, P.C.
19
                                                   By: _/s/ Daniel Weltin___________________
20                                                        Daniel Weltin
21                                                        Attorneys for Plaintiff
                                                          Rashid Maker
22

23 DATED: July 23, 2020                            OGLETREE, DEAKINS, NASH, SMOAK &
                                                   STEWART, P.C.
24

25                                                 By: _/s/ Lisa M. Bowman___________________
                                                          Michael N. Westheimer
26                                                        Lisa M. Bowman
                                                          Attorneys for Defendant
27                                                        Insulation Distributors, Inc.
28

                                                2                   Case No. 3:19-cv-03963-RS
             JOINT STIPULATION AND [PROPOSED] ORDER RE: CONTINUANCE OF OSC HEARING
          Case 3:19-cv-03963-RS Document 19 Filed 07/23/20 Page 3 of 4



 1                         ATTESTATION OF CONCURRENCE IN FILING
 2           I, the filer of this document, attest that all other signatories listed, and on whose behalf the
 3 filing is submitted, concur in the filing’s content and have authorized the filing

 4
                                                   __/s/ Lisa M. Bowman__________________
 5                                                      Lisa M. Bowman
 6

 7

 8

 9
10

11

12

13

14

15

16
17

18

19

20

21

22

23

24

25

26

27

28

                                                 3                   Case No. 3:19-cv-03963-RS
              JOINT STIPULATION AND ORDER RE: CONTINUANCE OF OSC HEARING
          Case 3:19-cv-03963-RS Document 19 Filed 07/23/20 Page 4 of 4



 1                                         ORDER
 2          The Court having reviewed the parties’ stipulation and mutual request for a 45-day
 3   continuance of the Standby Order of Dismissal issued June 18, 2020, and good cause appearing
 4   therefor, the Court hereby vacates the Order to Show Cause hearing currently scheduled for July
 5   30, 2020 at 1:30 p.m.
 6                                                                         September 17 2020. If a
            The parties are required to file a stipulation of dismissal by _____________,
 7   stipulation of dismissal is not filed by that date, the parties are ordered to appear on
 8    September 24 2020, at _____ 1:30 XX
     ______________,                      a.m./p.m. in Courtroom 3, 17th Floor of the San Francisco
 9   Courthouse and show cause why the case should not be dismissed. Failure to comply with this
10   Order may result in dismissal of the case.
11          IT IS SO ORDERED.
12

13           7/23/2020
     Dated: ________________                      ______________________________________
                                                        Hon. Richard Seeborg
14                                                      United States District Judge
15

16
17
                                                                                                 43623193.1
18

19

20

21

22

23

24

25

26

27

28

                                                 4                   Case No. 3:19-cv-03963-RS
              JOINT STIPULATION AND ORDER RE: CONTINUANCE OF OSC HEARING
